Citation Nr: 9930491
Decision Date: 10/25/99	Archive Date: 12/06/99

DOCKET NO. 95-19 891               DATE OCT 25, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in San Diego, California

THE ISSUES

1. Entitlement to apportionment of the veteran's compensation
benefits.

2. Entitlement to apportionment of the veteran's Chapter 31
vocational rehabilitation benefits.

ATTORNEY FOR THE BOARD 

E. J. McCafferty, Counsel 

INTRODUCTION

The veteran served on active duty from October 1980 to April 1981
and from March 1983 to November 1993.

This matter comes before the Board on appeal from an apportionment
determination made by the RO in November 1994 denying the appellant
apportionment of the veteran's compensation and vocational
rehabilitation benefits.

In December 1996, February 1998, and January 1999, the case was
remanded by the Board for additional development of the evidence
and compliance with contested claim procedures. The case has been
returned to the Board for further appellate review at this time.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal has been obtained to the extent possible.

2. The veteran and his estranged wife did not reside together at
the time she claimed apportionment of his VA benefits in 1994.

3. By administrative decision dated in November 1994, the RO denied
an apportionment of the veteran's VA benefits to the appellant
based on a finding that such apportionment would result in undue
hardship for the veteran.

4. The parties were divorced in August 1996 with the veteran
required to pay $300 in child support for his two minor children in
the appellant's custody.

- 2 -

5. The veteran is shown to be discharging his financial
responsibility to his minor children in the appellant's custody.

CONCLUSION OF LAW

The requirements for apportionment of the veteran's VA compensation
or vocational rehabilitation benefits under Chapter 31 have not
been met. 38 U.S.C.A. 5307 (West 1991); 38 C.F.R. 3.450, 3.451
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria. All or any part of the pension, compensation, or
emergency officers' retirement pay payable on account of any
veteran may be apportioned if the veteran is not residing with his
spouse and the veteran is not reasonably discharging his
responsibility for her support. 38 U.S.C.A. 5307(a) (West 1991) and
38 C.F.R. 3.450(a)(1)(ii) (1999).

If a veteran is not living with his spouse , or if any of the
veteran's children are not in custody of the veteran, any
subsistence allowance payable to the veteran under Chapter 31 may
be apportioned as described by the Secretary. 38 U.S.C.A. 5307(c).

Where hardship is shown to exist, pension, compensation, emergency
officers' retirement pay, or dependency and indemnity compensation
may be specially apportioned between the veteran and his dependents
on the basis of the facts in the individual case as long as it does
not cause undue hardship to the other persons in interest. In
determining the basis for special apportionment, consideration will
be

- 3 -

given such factors as amount of benefits payable, other resources
and income of the veteran and those dependents in whose behalf
apportionment is claimed, and special needs of the veteran, his
dependents, and the apportionment claimants. 38 C.F.R. 3.451 (1999)

Factual Background. Based on the financial information provided by
the parties, an administrative decision in November 1994 determined
that an apportionment to the appellant was not warranted as it
would result in undue financial hardship for the veteran. At that
time the appellant's monthly income exceeded her monthly expenses
by $48.

The record also shows that at that time the veteran was pursuing a
VA program of vocational rehabilitation for which he was receiving
Chapter 31 benefits that included payment for dependents. He was
also receiving $87 monthly in disability compensation. Even with
these VA benefits, he reported his monthly expenses exceeded his
monthly income by over $200 a month.

Subsequent to the November 1994 RO determination and up to the time
of the couple's divorce in August 1996, the appellant furnished no
additional data establishing financial hardship on her part or that
of the veteran's minor children in her custody.

The record shows that the veteran completed his VA program of
vocational rehabilitation in 1996 and thereafter obtained an
engineering position paying $35,000 a year. In March 1998, the
veteran furnished additional information concerning his current
financial status. He also furnished documentation showing he was
providing the monthly child support imposed by the court in
conjunction with the August 1996 divorce decree. Thereafter, as
part of the contested claims procedure, the appellant was provided
an opportunity to respond to the veteran's

- 4 -

March 1998 submissions and to offer additional evidence in support
of her claim for apportionment, but she failed to do so.

Analysis. Based on a review of the evidentiary record in this case,
the Board finds that the denial of apportionment in November 1994
was supported by the evidence then of record, which showed that any
apportionment would cause the veteran undue financial hardship. The
appellant's submissions at that time and subsequently did not
establish a need for apportionment for herself or the minor
children in her custody prior to her divorce or for the minor
children subsequent to the divorce. Further, the veteran is shown
to be reasonably discharging his financial responsibility to his
minor children in the appellant's custody subsequent to the
divorce. On the other hand, the appellant has failed to provide
requested evidence to support her claim for apportionment, even
though she has been provided the opportunity to do so.

Thus, based on the current evidentiary record, the Board finds that
apportionment of the veteran's VA compensation and vocational
rehabilitation benefits during the periods in question is not
warranted.

ORDER

The apportionment of the veteran's VA compensation benefits is
denied.

The apportionment of the veteran's VA vocational rehabilitation
benefits is denied.

Gary L. Gick 
Member, Board of Veterans' Appeals

- 5 -



